Citation Nr: 1528933	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  12-06 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for supraventricular tachycardia with arrhythmia prior to January 26, 2011 and from April 1, 2011 forward.

2. Entitlement to an effective date earlier than January 26, 2011 for a temporary total rating.

3. Entitlement to a higher initial rating for sinusitis, evaluated as 10 percent disabling from August 15, 2008 and 30 percent disabling from September 24, 2014.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs





WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2002 to May 2003 and from April 2007 to August 2007, with additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

In June 2012 the Veteran testified before the undersigned Veterans Law Judge (VLJ) at the RO (Travel Board hearing). A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management Systems (VBMS) paperless claims processing system. In addition to reviewing the VBMS e-folder, the Board has reviewed the Veteran's Virtual VA e-folder.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).





FINDINGS OF FACT

1. The Veteran's supraventricular tachycardia with arrhythmia is manifested by more than four episodes per year documented by ECG or Holter monitor.

2. The Veteran was hospitalized beginning on January 26, 2011, and not before, for surgery for his service-connected supraventricular tachycardia with arrhythmia.

3. The Veteran's sinusitis is manifested by more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.


CONCLUSIONS OF LAW

1. The Veteran's supraventricular tachycardia with arrhythmia approximates the criteria for a 30 percent disability rating. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.104 Diagnostic Code (DC) 7010 (2014).

2. The criteria for a temporary total disability rating for convalescence are not met prior to January 26, 2011. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§ 4.30 (2014).

3. The Veteran's sinusitis approximates the criteria for a 30 percent disability rating. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.97 Diagnostic Codes (DCs) 6510, 6513 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Court has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits. Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in a letter sent in May 2009.

All available relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible. The evidence of record includes the Veteran's Reports of Separation Form (DD Form 214s), service treatment records, service personnel records, VA medical records, private medical records, and lay statements from the Veteran.

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished, and the VA medical examination reports and VA medical opinions are factually informed, medically competent, and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The RO substantially complied with the Board's December 2014 remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998). See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required). The RO requested that the Veteran identify all sources of private treatment, obtained any such identified records, associated the Veteran's updated VA medical center records with his claims file, associated the Veteran's vocational rehabilitation folder with his claims file, and readjudicated the Veteran's claim and provided him with a Supplemental Statement of the Case. The RO has complied with the Board's instructions.

Regarding the Veteran's Travel Board hearing, 38 C.F.R. § 3.103(c)(2) requires that a VLJ (1) fully explain the issues and suggest the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position. Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

During the hearing, the VLJ engaged in a colloquy with the Veteran's representative as to the evidence, in particular as to the rating codes under consideration. The representative clearly evidenced both a knowledge of what evidence would substantiate the claim, and specifically argued the criteria were met for specific rating increases. 

Given that the claims for increased ratings are being granted and that facts pertaining to the temporary total rating claim are not undisputed, there is no indication there is any outstanding, obtainable evidence pertinent to these claims. The duties under Bryant have been met. To the extent there were any shortcomings, the Veteran was not prejudiced because of the lack of any further obtainable pertinent evidence.  Moreover, in his hearing testimony the Veteran evidenced his actual knowledge of the type of evidence and information needed to substantiate these claims. Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim). Consistent with Bryant, the presiding VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

All necessary assistance has been provided to the Veteran. The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim. The Board is unaware of any such evidence.

Merits of the Claims

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV. Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment. 38 C.F.R. § 4.10. The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1. The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

The Schedule assigns DCs to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant. 38 C.F.R. § 4.3. The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs-a practice known as pyramiding-is prohibited. Id.; see 38 C.F.R. § 4.14.

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. If there is disagreement with the initial rating assigned following a grant of service connection (i.e., a higher initial rating claim), separate ratings can be assigned for separate periods of time, based upon the facts found. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Supraventricular Tachycardia with Arrhythmia

During the entire rating period on appeal, the Veteran's supraventricular tachycardia with arrhythmia has been rated under 38 C.F.R. § 4.104, DC 7010, which provides for a 10 percent rating for permanent atrial fibrillation (lone atrial fibrillation), or; one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by ECG or Holter monitor. A 30 percent rating is warranted for paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year documented by ECG or Holter monitor.

In February 2009, the Veteran wore a Holter monitor to record his cardiac symptoms. During that time period, his monitor recorded five separate events, including sinus tachycardia, sinus bradycardia, and sinus arrhythmia. See Private Treatment Record, VBMS receipt date of January 24, 2011. The Veteran also wore a Holter monitor to record his cardiac symptoms in April 2009. During that time period, his monitor recorded eighteen supraventricular ectopy events. Id. After his the Veteran's surgery, he also wore a Holter monitor in February 2011. The Veteran's VA treatment records dated February 22-23, 2011 note four episodes of sinus bradycardia. 

The Veteran is also requesting an earlier effective date for the award of a temporary total disability under 38 C.F.R. § 4.30. The Veteran's effective date for temporary total disability was assigned as January 26, 2011, based upon his hospitalization from January 26-27, 2011. The Veteran contends that his effective date should be December 24, 2010, based upon his admission to a private emergency department, A.M.C., on that date. See March and February 2011 Veteran Statements.

 "A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted under paragraph (a)(1), (2) or (3) of this section effective the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first date of the month following such hospital discharge or outpatient release." 38 C.F.R. § 4.30. The Veteran's total disability rating was based upon 38 C.F.R. § 4.30(a)(1) which provides for a total disability rating if treatment of a service-connected disability resulted in surgery necessitating at least one month of convalescence. There is no evidence in the record to support the Veteran receiving a total disability rating under 38 C.F.R. § 4.30(a)(2), which provides for a total disability rating for surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessary for house confinement, or the necessity for continued use of a wheelchair or crutches. 

The Veteran was seen by but not admitted to Aurora Hospital on December 24, 2010. The Veteran was evaluated for supraventricular tachycardia, for which service connection is in effect. However, the information from this emergency department visit show that the Veteran was only in the emergency department for two hours and was discharged with instructions to follow up with his cardiologist. Because the Veteran was not hospitalized,  benefits under 38 C.F.R. § 4.30 are not appropriate. 

The earliest effective date shown for entitlement to benefits under 38 C.F.R. § 4.30 is January 25, 2011, based upon a VA Medical Center Report of Hospitalization showing an admission date of January 25, 2011. The claim for an earlier effective date is therefore denied. 

Sinusitis

During the entire rating period on appeal, the Veteran's sinusitis has been rated under DCs 6510 or 6513. Both DCs are evaluated under the General Rating Formula for Sinusitis. Under this general rating formula, a noncompensable rating is assigned for sinusitis that is detected by x-ray only. A 10 percent rating is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. A 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. A 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

The Veteran's September 2014 VA medical examination showed that the Veteran had constant pressure and his nose was constantly running. He had crusting and purulent discharge with severe sinus tenderness with headaches during exacerbations. The Veteran had near constant sinusitis with seven or more non-incapacitating episodes over the past twelve months. The Veteran reported that his sinus symptoms had been consistently the same since his discharge from service. The VA medical examination report shows that the Veteran has not had any sinus surgery. 

Given the symptoms reported at the Veteran's September 2014 VA medical examination and the objective findings of that examination, the Veteran is entitled to a 30 percent rating for his sinusitis for the entire rating period. In order to receive a 50 percent rating, the Veteran would have to have a previous sinus surgery, and he has not. 

Extra-Schedular Consideration

The Board has considered whether the evaluation of the Veteran's service-connected supraventricular tachycardia with arrhythmia and sinusitis should be referred for extraschedular consideration. See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008). Because the ratings provided under the VA Schedule for Rating Disabilities are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not complete account for the Veteran's individual circumstances. Thun, 22 Vet. App. at 114. When an assigned rating is deemed inadequate, the case may be referred for extraschedular consideration. Id.

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. First, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. This first element is a threshold element and requires the Board to compare the severity and symptomatology of the claimant's service-connected disability with the rating-schedule for that disability. See id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, the assigned schedular evaluation is adequate and no referral is required.  Id. Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating. Id.

Referral for extraschedular consideration is not warranted for the Veteran's service-connected supraventricular tachycardia with arrhythmia and sinusitis.

A comparison of the Veteran's current supraventricular tachycardia with arrhythmia symptoms and the relevant rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedule standards."  38 C.F.R. § 3.321(b). The Veteran's supraventricular tachycardia with arrhythmia is manifested by more than four episodes per year documented by ECG or Holter monitor. These symptoms are compensated and accounted for in the Veteran's schedular rating. See Thun, 22 Vet. App. at 115.

A comparison of the Veteran's current sinusitis symptoms and the relevant rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedule standards."  38 C.F.R. 
§ 3.321(b). The Veteran's sinusitis is manifested by more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. These symptoms are compensated and accounted for in the Veteran's schedular rating. See Thun, 22 Vet. App. at 115.

In summary, the available schedular evaluations are adequate to rate the Veteran's supraventricular tachycardia with arrhythmia and sinusitis; consequently, the first step of the inquiry is not satisfied.  Id. In the absence of this threshold finding, there is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization. See id. at 118-19. Thus, the schedular criteria are adequate to rate the Veteran's service-connected disorders and referral for extraschedular consideration is not warranted.


ORDER

A disability rating of 30 percent but no greater for service-connected right supraventricular tachycardia with arrhythmia effective August 15, 2008 is granted.

An earlier effective date for a temporary total disability rating under 38 C.F.R. 
§ 4.30 is denied.

A disability rating of 30 percent but no greater for service-connected right sinusitis effective August 15, 2008 is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


